The Supreme Court affirmed the decree of the Orphans5' Court on March 16, 1885, in the following opinion:
Per Curiam.
The facts found by the learned judge clearly justify the décree. We cannot say the finding is without evidence. Where the interests of an administrator are in conflict with his duties as such, he should give way to one not so situated. AVe see nothing in this case to induce us to conclude that the judicial discretion of the Court was not exercised wisely and for the best interests of the estate.
Decree affirmed and appeal dismissed at the costs of the appellant.